Case 1:19-cv-23954-BB Document 1 Entered on FLSD Docket 09/24/2019 Page 1 of 8


                                                                    FILED BY                 .C .

                X W &Z2 cw rre-l GzW pr r z5r.*7?.zr>-J/ . r sEF 2# 2219
                    g oo imw W-      a rr er rz- os N zoza-a 4           kkux  b;jxyujt
                          9                                               . o.o, Fu .-vz 2
                           423t &/c,N & 'ôr zr r rov                          a,
                                                                       Recei
                                                                           ved      E (X .
        r e raz /A sm r zic/a ,                                     3EP 1S 2019
              A e - zv w-2'.                                          DadeC.l-

                                                   A   E e ö-:
        Z                                          (e r FSr Ywrçver)
     MR.N AQ/< XyJ y SX<ZeJAHYFZN t).o.:'.
     CX-&FUWXOS öA'Dvozrawa<dJz ztcelZrdaz <'Oy JFWAZIFOR
     M2.M .d'o2#A KW e#r >r k> N/- W .44àtW VA4*<'<.r.
    .42, N:P4Rrtiox/<m -tw A './zz' - o+Wzœ'4V94ôe r< s
             ö Egehl
                   b 4u rs-




     ZW G e-& F e rrrf &N & AN ev z- r rA o- rx'Av z'er N > #
     W EW FC U X- X rMe < œd*'N 4 o z= H rz rz oy - eyeze'e eae
     PRa rgkîzk AiK 2'
                     v* ze r*'
                             &N Z k-.4.0. oe Au6uw 7-A Jgz/r

             <'os4s< zz/,tc pw      k -z-
                                        m -zy )n upvvx sw yc'Da-wzp pRo.r.:
                                                   -       ,



     RGCPt:CrN-uzzi/e g<JdA4a-Fc rzee' e zeow '
                                              z*y o czo tw r M/zr ci cW
     dW K G K-S F Ure dU- 'FHJ CC r v droaxw -trz-r ov - 1-> / N rr A e-
        FroGrf? AVZO P îeA74e'
                             az/'y zve'
                                      zrz-zrz- zF œ-neycyftèuotv/rg .
     'W e       oe A<J44/rr A;J //8 zTvl 'zw4razz-r- ruetkqzx-r &/e7
     * J o pt'zw ö X .kf h
                         s-cz/Az'e ep- > ' > .kY W CFZ X 0*


                               & &zz> w-# 44/ /e4W ;X * eW k-

            ree Pu aw ra'
                        +W X s'
                              r RECLW FK y < oi'r              zY z-wd vr sv ohr r-
    z/rr #X 6N r i Me- e izd Dr Av M dM R & /er c- w Hxw - rK ô N w
    rl.vAKec K ggAR/ 1 ezw F r v FA>EA FJw 6 * P RX'OX Mve'dzo d CoX -
    Zr/v' ov . T#6 zoewza/vr-l' y'qr NzG rœ'r r'Naf usy tm - kw Gow
Case 1:19-cv-23954-BB Document 1 Entered on FLSD Docket 09/24/2019 Page 2 of 8




      &   G kre K4Aa'Z * z/e       c+/q T& œ ue-v z-, rz/e ' 0.œw w zz S K >E6-
     G    z- rr      N N o rR / rcw r c   m    toRH tK zev ' w R or+6 ôow ç.g
     '#                      d?
     Ha     m &'
               O > e# t .


                             fT& -s* z r rz-o m - czw z%- ew z-

          7W e 'zz/uw ru-v 'r v cxd rvêz r c 2* r .r '     FJ'CE. A .r z4 #'4o .
                                                                               -ra
     ï z'rr G A w'r uw s'k a 6E.
                               .b .kw zw e; LV .C tLN X o zr zw v .4Nz
      e r sw -r W o* //= >A G e-zv'  r W o >V X # W? & N & ?e> FX W 76
     JN /K  z'
             Zoze z A die7 de c'Tr 2* 4 .F& 2,io &eV e'p A r .W J /- ;W +'
     H A X N FH A- N o xzr W < < Jouzr zeop- D J r & A9 P LM ET z* > 4
     k-E7 & ee'22.rX       w'
                            CB .VF-
                                  A h/CK & f2 PRCV--fT<+ L n ->. N r> zc r'
                                                                          k v
     zo rz-a/r FWN NGV AwoVW 'r.rW ra/A-7-M/&* 2:-
     k-R e4F rzze ' zvoa -œ e/v w zxm -egtq eezv erzr zï/zr a ar - 4
      F?+e ' e7Z.ra r a zv rz/rc' W ou op dœ Jo ôw & D ig- r U vs';v
     >v / pzoptA$. z'
                    N & dzO>eeé- 0 --a 9 r v W 446 p: d era4 BqwhK.
                              -



     ?.
      M N 34 z/oa ,Wè'
                     o 12oFW r-G .zT/:)
                     pm -rz tzwz<.nsxrw zgzew dlœw çr'z4A>e zo '=
            Jwv s-z-z czi o A tvo z/dz.l k* H z *'
                                                 -m= g 2W =# +eN r S',
                                                                     > /'
            >Ro rzde'v F OJDA4AL z9z.e'ee xw 4r -ùzA/-
                                                     'reo g'# éA - #e% '. .
            rl A Joovzr rA u z4e-epz-oaz- t#zf A A B n/+:41t-v4NA 65'
            m s'r-re z?LeHœ N XZV &zk/WHXC/YAM*LN rre'â
            zu-arzozze J-o a we z/ +204e+ zK6A < N e-zzc4v r4 H=
            tloz- - V-oaz o r K4 Rrocr zeçxz r- oK e% 3721-
                                                     .


            .fkW z'
                  - x Av ô VO V G X e'/ztzx.rw cc oa a OA ze= ' cw -
            H Y X L X axr zv w r ry zTro Aar                     z:
                                                   zvg R gpora wpew n'u


      tv pv .zw x.o-zrrso)r
                          -e-
                            z slrm aolo e tn<zouG4z.,vsy
     u .w ..g+ -4 (/984
                ..    -      ; N'Aw e.t- , K.'
                                             - tw, Moe'6'.
                                                         s.Nze/zezaJ;
    J ppAtoz.oy           Z A t-   /+5**n/4-< /èosw x rAtg oz'
                                                             z M gz#pp 7-61
    6<.b.'rz4.zeJ'
                 *J.
                                          -
                                              N-
Case 1:19-cv-23954-BB Document 1 Entered on FLSD Docket 09/24/2019 Page 3 of 8




                           C r4.z-& t/e'
                                       Afr / ,zI zre#er-c

           J'
            J
            AV A zle :e'
                       r A6,6&x'
                               r'% #&/@ rz/6 Wzz/razz
                                                    -.
                                                     r- Mrzz'
                                                            /4-
     'W ez < +7N JA   #K *:U A 4zvJA W N A zt/t r'
                                                 c w             zw : rz8 .c).>
     rzv.
        s- zeaz/z-p
                  A c t'
                       ouRr,'W p/zoxa /-p-a y VNJ'DAK NNF?
     Xzr
       . t-d Hm       z'
                       -    Azz/rz<z-r v       Wwc o r Ye re7e'
                                                              zl > y zpG '.
     w om <4 - - .* + ö# X e ZFNN JNrT H or.î z> & Co<Ak>c
         U r> d'
               e FWE z+ 1.z'
                           - 4 co/r &#i:k?84Ve'zt/ew z-rcw e:l t%îrA,
    zztqnKty r azr zw era w       rgie zoizv v p-r v   z/zv     & czzz g'uqA zcrtQ
     JD WclRFW a M &4 iœ o'tw z'
                               e Aw a cw uzxf4knpw kqz
                                                     z We'
                                                         zzpy a
     rx e'x rr zzza   SR.'X r 'o ul ' A-ze.2lro #i Jiw aa-rr o - .
                                                                 *

       .


     /#         OW LK zfO rP EF'Z%uö/# goaxm y w. yyuuyog
                              .




    (A/,J .qM tX3
                ZP &S'*lzrrz/ Drrz/egz/rz.rz-
                                            ru - &aïrjr- De-yz
                                                             e-/c
     s /œw r oer -    e a r.rou s    c zw v , - 2 .a w +w       A z o-   w r px r-
     #AR J-ra A 4rZ -  ozz w ?, -64< r z-
                                        - 'zr & 2 io?W O e'   ex zpœrw
     r- zlG - k-zwzw zN ' z/e:lro:z <2oe* p+2 zR >   G K zDzzk-e'cr=w
    A ,7-.%.* 4 z#- 21 *          v# /*E zW Az- WAD z#te
                                                       W          A EVA''
                                                                        tX zx
     P Re%-CPZ'& M    d z zy B oH *D ce'Ar.rAr e         ?%9t% u-P 4I D le z= * m
     PROJ%'L'F z> H EF Nze A u kte&' & *> % FWE e-de- ezzc'> &
     r a 2a lr v & /#à-<<L N & ,d              ZJ
                                  œw 4 H e w kn .S> ie 77/e: 8oon'N ezv
     J-p Ktxr re e:A v azrc'm'
                             zrW Aw * a/* 261 d'or> /Z= ' H e r JD
    >     D M e- >W v v /ef r.r re du efr - t cW z'eK-C- V'CR ,M R
    T.4>A tox/ Nzia >X7 PAW.r<K A' ? zF#e: A* =- r> W N K m km k oa c
    s'r e o J* c.w'4% > e N - ew -a v > # ô oo eT KK -AWW ,C Dczi
    >-o r#e lz- zg a izp>xt'a m z/'e'pzy >v?m /'   yG o z> zrtx k-i


    J)
     . zwœ aaurw.w stz/zvvaca'n eewtvx'z-m gb
                                            ezvz'
                                                g-.
    zZ
     .='
       .
       r zDe*roazzyz M r:özw tt A erroxœ           zvv A o uzet'o t3s z.4u+zk=
     oT p i/a p-ô o e r.n r az zfe r= 4 t c '
                                            ze-     - zv v tw     D P koptm ? zv
    X 6.9rE '#Xr WM tz'c4z uoAoazA rvn oy * 1:z.:7'M Qo/f/ M< e/vw /=
    X NN W K &M 4 W XFW J'
                         ZY M t De e./: 2 E<'
                                           .o*m 'S* A EQ-EG>R,tt
                                                               &##.tWezt'rj#'
                                                                            ê
Case 1:19-cv-23954-BB Document 1 Entered on FLSD Docket 09/24/2019 Page 4 of 8




     W oc ctzô zW Ar /W t WJLLJ kN >+E 2+7<1*2aJS' FM e Jzdwrazk-z'
                                                                  lrv N'e
     T rœœ rre        Jozv e'r oK N G r +< 5= W 6 oo'r oW re                NV CN .
     r-iref R E& *ôs* e* 2& J7x oe-edrelzl e?o av -r r i:v na i Do& nqt>sx'
      -3SM V 8E.ewzpaeLAtHa'
                           éH8<e é*';W& Pte#razr.
                                                z'
                                                 v <JPNA/
     2 efrpuzirr R ,R rM t: AG R JSK oW WX G -UL'.O- r a/#'
                                                          U            .cö NJ* M -
     CKE AvoerôA ErAruk-E ZR .QöV t/J Hm UQ)

     SJ           rsg Azzpa zzrvs-wrreu?b.:cea/mw 4's'erea wczkneo.
     rcH t e> v+A /.irv dQ-eJc    fz/w .s- Ieee'
                                               A / B #' a /e'opa - rzk-ka 'r
                                                                           ''oay
     wwzaoexr
          '
                  a l,a & ze zvp- w x c.w rœc- e-' Aw       Q-o'qJ N z&4-oc'
                                                                           oye
     zDr eo/lsw ze ' a ge:- w e     m erAhzzzx zvlv w azz    ry ez N z-v v r vzr-t>
     XO
     M'JD
        J zd/'
             e'
              zr W-D e'felex'
                            :rezl kDv'W')ra/S t z&e< &eiaA-
    û'W x'
         v rse Rmo'wr > cex'ra/: r#< a'tz/z'
                                           azzzww uu- eAa e
     N rv .k-We oAp-- e/-Trs-r vAoe
                                  -ilGvi'
                                        x- ezeAzr-J/zt/rczdv ez
     r- *7 P 4wgru rE >,
                       'K 2-* de e H .Wf z3y A u OXrN M/t* ôG4r<Je
                                                                 v- A .SzW/ p
     ># .ô N > /N &zzJ+'/ 7W4r M erzjrew f TA?eos*eT2.r& J R e'ppzw A#r4-
     RHXU z- p.4k 54uzf+f* 8/ &z+'?
                                  'Wre'J1Ccop) zelrekn

     V.
      )           os î>ousr aapQoJ@'k
                                    -sE zazwrzvrv -4= ghï
                                                        éxvo
     /2 . zzzœr <5r#AR% z//e: Pta wrzsrr s-r/azo ra o'
                                                     mw w /- azpv .
     s'zzsz- '- a w pv     w z er x'
                                   e   8 , ar o rv eœ r kyM r z'rs- c u x w -

     ers-
        clz'
           s/divzw a z< - Vo2 r-œVeH*fzMr S/A4A AK FQ''
     d4a rz/z:r w ' ocva N oz- A tto- z/rzwf >* w kzrtï &vef 9L.9- -
     r.rvzr z/ z- zv-twz pH = N o2 P xnesczra z#N F .J4rxt a,2k2 .
     XCSFZ O KK zroe > = %' d'
                             ' oa/arc CknA/làTrzoy , ef& /Az'N z<.ç W o- hç-
                                                  .

              -               -           i1
     e113e 1 d y FW E r ' ed rA ïr r c


     &)           oazncz4uwr a7,.:0/:'rsea n.
                                            zwr.
                                               rrs-zz
                                                    w a .4co-p.
     i.M wr k-o k'We
                   ee
                      sa'rer
                           .
                             inzrje (A-) M-e'
                                            zztep--f'pvzy/ prs-wa '
                                                                  z.zzr
     KA R ôJ'
            A/A &oz y N s.a FG #'N QARS.& A A zg2p.s- svor av ezz-
                                                                 eré'ez > ze
     X EL-rM AV.YX . & zz H clGus'r QTpQD// FW E zM A.rN &*v ' cua- z'  rR
     > W 'ORwM L N /e'p&w#L G R XK è'
                                    zeW dle' A N 9 N zpz-az /WAr z'
                                                                  Wo el' 4t>

                                          Y-
Case 1:19-cv-23954-BB Document 1 Entered on FLSD Docket 09/24/2019 Page 5 of 8




     f'
      m +yt-b z#x/f H sikW sk'. W 0F6 .
                                      * rer rze z/o/vt*et#ez7 t+u*r w+K>
     ro Terv e'- o zgz'tM r Y+-) oer red A '4JTAKFDPXK' zMfe*/e'3/if
     z w o zv/c oe uz'r,u- 1627 &de'A2 rzz/z- &/e:hqtqô,cœHt ô &>Tz?A>=
     eWtW F N z) FWE Avde rz).# D & R FW JEN F &NTCok>ke r'
                                                          a azx r e-ee '
     W t'A e Y ae'
                 iQs*        d f F7#tL ozA ta w /z/ g pEtr'
                                                          d tEs r ir-CJ K k-cvkhf
     pwa goxmvzrzrz- >-o z'/x'
                             Ar
                              ezt/K?Ee'tow rcX s'..4.AU rv rzze
   CB PJ a ec- z-rz ov- W J r v z/a -zev Kvc'.rz-.*'M <:zœw= -
    Nzsv gwoew rwAr oazczc H mwrztwrw A AJ gœ t-re =
     B e6 plu t' zr       /.4- 46K kv-
                                     N     o/orxt W K-W EC' N v a +clip-r+-ir r
                                                          2(
     e=/#e: AM TH N F R          rXTdzOz42e4& & aa z- zat-ze /z k-A zu r a .
     X * /1 , oK z-ez-A z L o a ' o zl / =a w # JJ- N ..y s rs k-g o N ao ee J z.9wê-

     przeper zwg zowe -rr'rzze/e-ea eelzl wa/(rorg ez/ûu wwr wupusy-
     44 20/9 Azez rwt z.r&'r'KYt1 a wx-(m J Aw+ rz/ezWrosr zazv l W'.
     rsa 'e a eezvréz7(z-04 ïœ:zez.è & leK > - krb /-+6 PtAzw rl-/,
                                                                  yn
     > - v +M .rAZ xw o p=<t'
                            oh/r=omr' Nr W r'a w.r .4 rrozzrzarz'
                                                                - m
                                      df
     ZdKx' oW z@ozef Fav v-ov : YK r zgôzv e zgwr G eta z pez?ef m A ù-
     H ex ,= 7 k> i r g?ttaA tra'r X irioze- An
                                              -v oz4rr oa/.k # 04 r/ze'
     un e- r roztea-o'zrr          Jw -r v e'
                                            kler w .r-6w e'/) xw o w & eu-rrtzl
     ro r#E zt/epa mz m oerzle*s
                               '-
                                /tKnsro= ohz oee-
                                                / (3c)@z1Fx'
     .M e - rv v .r.  s- a t>l4 A pro œzeTef 0>- z'
                                                  z/i iheptqRr- sm/n ' N= '-
     ::*74,422z) ohr > 6 'zzpa zz-r erzr& c'a Eoas'+9E5a+46 :t/6& 1-.

     &'.           ztfez-ear oS o zv azr 44) /7.4*.: (..
                                                       34 rzezoeze r-Te'
                                                                       or
     oW r//e: PL4rA/FE+' W V egœeryr /tz.='ày' z--*tfD K M E'k% t.A * N -rcw zz--
     X og dïe7zlitze r z> z-i:/ rN K t'cw tjœrJ o p rz/e zv zprzt/r.r- SD rK WX
     NAY N WA/D = AC N tzrle-t'oe e02*'
                                      - ,.
                                         1a opt:- Ne zi S 6iucon4H o>'
                 tç               *e
     dor- K YEZ'X S'& VK4< SW H/e . .*6 ArJ rz/a X' Ar- Z-Y'/W e y#r
                   ..



     oW 4 dte D         os r> zw Jo/v e:s' orr ,=z/i & v.pz-iw4rr cw   kugA r=o+M - o
     i3#' re< ourî wu - s'pidaw z-rs'z- os            -ruzaM X a420J9 J czel m   k>?t
     W lc'cze*Jt'a/M ' M r g.6>=W 6 M AYN       > /& PEHE- T.ErTW & PR e/QX X O
     zt/ip a 4<. XYX Z <:- 7W e-SW aV /Xd)5' //A ei Mer- )-ö dK R or ôtz
                                                                       'h
     kD    rN & JWAJw FJ WK e /ez/ HFKW             rœ eefAf RX W G T-z* yi d & .xz
     M 'ôG
                                           -
                                               6-
Case 1:19-cv-23954-BB Document 1 Entered on FLSD Docket 09/24/2019 Page 6 of 8




                        S XIM KW ?- G v zJ>zx//s'z-Aw rer

         W#E XzArzzzv/.
                      W.zr w X s) F&V >io -No w.rL< dei
     R a z'.4skE<à zre zvj H lw ox ' r - rz+t zzewe p-êyn z4K . z-ver
     A .e N r> W '/<         A LWW ù/ zfd'e'A/ L>u'
                                                  Y -R'&-e7a Jr Y d
     *   ork ow y'
                'a S'z-A er x' o W z o &w /kff z
                                               '= z-m d Zr cx o ztx X xf
     /v s'
         - 2 .r6W C & ef * c2& zY zW es Kxgltk- ./74-/* 3 Xzz4zr
     XM J-AVAJ-P A U'eA eef SNA 6K o églwaw i . ret' lè>>ra/r-
     r -zr Q= 0w 4841: z-ô A JJ, .ra/ # ö4*1' k>< & A 7u2/N z- oW
     Z L'Jc r A/zj k-br? d. Fr fo-r v X AY r//+J ozezF Z'FW Z/i W 4œ*
      Zele . '*N ) G-/4/, 27* A A2W r> A-* &' CC&
                                                '#2C                  e r z? 4%
     H   D /W & L/W DEkV H IH W A- C
          r a/ G AYY?LL/.
                        <'.X-Ox/ :* 8 9 +zG zvrepr 24A * )-< '
     A/onKoœxldiK dO ozi r s>rï& rpt/Foz'e7 Am w .rg/3/+* ia/& 4urw-
     o'r zy z/e o#'$82 7-      +47- z-
                                     //er Zt zzv a/>ztazM ' zgzpee r2/&
      pt4x& rXK+T <f'
                    G N/Jqh/o rTe7'?&e7ô 8 # w G tvlueozvrH r4iJr /ô-
     cwr'wrr//rr'AwK zrivzzvez ozxzw re'xs>'#.M Lbt'&l/zpzt
                                                          zv W
     .
      r.
       % 'cz
           a rW &x7/e'
                     i zyzazw z-rx/y z'
                                      - e' A -zw p-2wx--t & e+,
                                                              4-
      t-w ty .ra/-r- izv oM       2'z1 o4 bie FC) #W p/z'- z- H ev/ zrw pp/z'
                                                                            kg
     PAEKIzw a wrcz- e%zw 4 An /ck k-z'i A7t/w
                                             trdA'
                                                 ïzWx o/=
      Z-oiu-- d zvurA c s'r zyzea


                        .
                            e-g.,0.- gw-cz uy          U tzd /t= h-z* 'zl
                                                 .ve
                                                              ;#

                                   VU /X .
                                                        > OW            #zh
                                        X C.y.u..aou.
                                             .
                                                    .gja
                                        r a .v z r ww zgc O uswz




                                        -
                                             & -
Case 1:19-cv-23954-BB Document 1 Entered on FLSD Docket 09/24/2019 Page 7 of 8




                       W -2 aY -z-JW                 oW UX,
                                                        XA7P.t/+-/7
                                                                  o'

          X N +W    d#y c+'# p-r - y   rz/z/r z/ kk uE z#'4/J z.
                                                               '
                                                               @ RtW k- Jo/y
     o A- F' W e' zrozr 4c7*w 4 KM E4'  6 EAJty'U o im ct' ozz KRz 6 e-w z--
     6'.QTRCC'M rzw a/lf-i- PVH.C N 'iâ cw r p>/i W Anms'ozrD 41T.
      c'JTv'z- zzœ FWE z'tz  e zv k' cze M Ha'Lu n kD .  * Cv Eek'o' A e
     tz/vz r'e o r zvzprer D z= m rir- COCJ    A G E*oczz- e ze / N 'skkrer'
     ozrNzor zwp t/oo v/zazw ::/z:4z4r Avt'.JJAA/IJQJJzt<azv z
     t=Lo2X O# .aB/Jg'-7z/& o- rea-r /Q D.4y o- gipiWsntnt'
                                                          ê
     Z &/@'
                                                                J
                                Zr /
                                  ,     .
                                                 '
                                                       .
                                                           .    ..   ,-
                                                                          ./-#
                                                                          -

                                                                     ctzzz-z
                                                                             ,) ,
                                                                           a k(bJ
                                                                              -      z,,
                                                                                    .,


                                        &' # =.w J./t/
                                        r ee rry sxazm s.cyt ssw z
                                                            o

                                       D'a Jeldore..zwtcz:z-ro'm x :
                                       /dm f7& gda./ .g 77 r k-a -z-/-
                                       N zozrap C.Er-
                                                    6 zi .33o.Sq




      CC
       'p-o./. 3/zw r 6koe?- .z.z : zk4rzï-z

     CC ;Pepsnoxhl?-


                                            .-
                                                 7.
                                                 . -
Case 1:19-cv-23954-BB Document 1 Entered on FLSD Docket. 09/24/2019 Page 8 of 8
                                                       f.o
                                                                          O Csb zy
                                                                          N
                                                                           t' QJ# n
                                                                          h'      i
                                                                                  e
                                                                                                              c
                                                                                                              m
                                          YU*
                                            V:        '

                                                                          X      E- L
                                                                                    oy                    ?w
                                                                                                              r
                                                  .
                                                      j;
                                                       Cz                       x/. k
                                                                                                                   '

                                                                          0
                                                                          Mk.       û                          '
                            vY vx                                                            e.
                                                                                             c                G'
                                                                                                               '
                                                                          -&    3
                                C'                                        .G    7
                                                                                7            r                n
                                                                                                              ,
                                                                                                              k
                                                                                                              v
                                                                                             o
                                                                          XN s-
                                                                          C
                                                                              *              x
                                                                                             i ..:'
                                                                                             dl
                                                                                                      ,       c
                                                                                                              .
                                                                                                              p
                                                                                RT           z,
                                                                                             ?
                                                                                è'                .           /
                                  .                       tr
                                              c           m           c   (-)vL e               .
                                 ?            m
                                              G
                                              &
                                                          x
                                                          u
                                                                   x
                                                                   & (o
                                                                   o
                                                                      o
                                                                   L e.   O     F-           x
                                                                                             /k
                                                                                                  .
                                                                                                  ,
                                                                                                  r
                                                                                                  .
                                                                                                   .


                                 -'           O           =        <
                                                                   mR 1   tx                 f
                                                                                             :s
                                                                                                  .
                                                                                                          e
                                                                                                          -
                                              =                    c  =
                                              <           M
                                                          =               <                  r            )
                                                          œ                                               .        '
                                                                                             7
                                                                                             a                    -
                                                                                                              &
                                                                                             r
                                                                                             7-               .7
                                                                                                              c7
                                                                                            o
                                                                                            6             .z
                                                                                                           ,
                             >                                                          ;                 /
                             wk O
                                      <
                                      oa0.
                                           %
                                        v ox
                                                                                                          /<

                             <> X t A@
                             >'
                              ? Q xm w
                             YX 1
                                x : w
                             K  xî k q
                             L'       k : c-
                             .

                             % %
                               >' %
                           f%
                            '-7..- o
                                   i f
                                     -f t-z
                                      .                       .-

                             L >
                               i
                               pk'
                                 - j:
                                    ,/
                                     -,
                                      j j
                                      . r
                                        -
                                        .-j
                                          (                                           4'.J

                             % w wi   : o                                             uar
                                                                                     ..*
                                                                                       .a

                               Ut M -vf
                                     Yj '
                               Y 9 cl
                               4
                               N
                               r
                               -,
                                .1
                                 2
                                 - -1 '
                                      '
                                      .,r
                                        :
                                        ry:
                                          -
                                  ,k
                               *        r
                                        :
                                        ry:
                                          y
                                          ,                    ,




                                      %
                                      X
                                      o
                                 *>
